In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00070-CR



            BRENDA BENNETT, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 2
                   Hunt County, Texas
              Trial Court No. CR1201108




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                     MEMORANDUM OPINION
           Brenda Bennett appeals from her conviction on the charge of bail jumping and failure to

appear. 1 In a consolidated trial, Bennett was also convicted of misdemeanor theft. 2 Bennett has

filed a single brief in which she raises an issue common to each of her appeals. In her sole issue

in this appeal, Bennett argues that the trial court erred in failing to grant her motion for mistrial.

           We addressed this issue in detail in our opinion of this date on Bennett’s appeal in cause

number 06-14-00069-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the trial court’s judgment.




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:            September 3, 2014
Date Decided:              September 26, 2014

Do Not Publish




1
    See TEX. PENAL CODE ANN. § 38.10 (West 2011).
2
 Bennett’s appeal of her conviction of misdemeanor theft is the subject of a separate opinion in this Court’s cause
number 06-14-00069-CR issued of even date herewith.

                                                        2